Exhibit 10.2

 

LEASE AMENDMENT AGREEMENT

 

 

Between

 

FIDIA FARMACEUTICI S.P.A. with registered office in Abano Terme (PD), via

Ponte della Fabbrica 3/A, Italy, V.A.T. No. 00204260285 (hereinafter "Fidia")

 

and

 

FIDIA ADVANCED BIOPOLYMERS S.r.l. with registered office in Abano Terme

(PD), via Ponte della Fabbrica 3/B, Italy, V.A.T. No. 03641500289 (hereinafter
"FAB")

 

(hereinafter jointly referred to as the "Parties" and each one as a "Party")

 

WHEREAS

 

on December 30, 2009, Fidia and FAB entered into a lease agreement (the
"Agreement'') related to the lease of certain Property (as defined in the
Agreement);

 

 

Fidia and FAB hereby agree as follows:

 

1)Definitions included in the Agreement shall have the same meaning in this
Lease Amendment Agreement.

 

2)With effect as of January 1, 2010, Annex A to the Agreement is replaced by the
revised Annex A attached to this Lease Amendment Agreement.

 

3)With effect as of January l, 2010, Recital (C) to the Agreement is hereby
amended as follows:

 

"the Lessor is the owner of the premises located at Abano Terme (PD), Via Ponte
della Fabbrica 3/A and 3/B, registered with the NCT F.10 mapp. 632 and NCEU F.1
0 mapp. 632, as described by the extract from the Land Registry and maps as per
Annex A hereto and identified as follows (the "Property"):

 

(1)portion of the building named F2 ("Building F2 – Maps 0008_59 e 0008_02") per
mq 380 for warehouse use;

 

(2)portion of the building named "Istituto di Ricerca" (LR1 - Maps 0005 e 0006)
for mq 1,174 for laboratories and production facility Tissue Tech and for mq
1,398 for office (ground floor and first floor);".

 

 

-1-

 



4)Section 2.1.2 of the Agreement is hereby amended by the addition, immediately
after the last sentence, of the following phrase:

 

"However, in case of early withdrawal from this Agreement, the Lessee shall pay
to Fidia the residual pro-rata amount for the amortization of the costs incurred
by Fidia for the creation of new laboratories, currently estimated at Euro
37,000, up to the end of the initial term of the Agreement".

 

"Lessee is not required to restore the new laboratory space back to its original
state."

 

5)With effect as of January 1, 2010:

 

a)the table contained in Section 3.1, is replaced by the following table:

 



Area Mq.

Monthly rent/mq

(Euro)

Monthly rent

(Euro)

Istituto di Ricerca

(LR1 - Maps 0005 e 006) - Offices

Warehouse ("Building F2 – Map 0008_59")

1,398 14.29 19,977 373 5.11 1,906

Warehouse

(“Building F2 – Map 0008_02”)

7 14.29 100 Istituto di Ricerca (LR1 - Map 0005)- Research Laboratories 655
17.05 11,168 Istituto di Ricerca (LR1 - Map 006)- Production facility Tissue
Tech 519 17.05 8,849 Amount 2,952   42,000



 



-2-

 

and, b) the total rent amount of Euro 34,026 in line 2 of Section 3.1, is
replaced by the amount of Euro 42,000.

 

6)the Parties have agreed that, by giving written notice to Fidia in the period
from June 1, 2010 to July 31, 2010 and with effect from August 31, 2010, FAB
may, at its sole discretion, reduce the leased office area.

 

IN WITNESS WHEREOF, the parties have executed or caused this Lease Amendment
Agreement to be executed.

 

 

Abano Terme, June 18, 2010

 

 

FIDIA FARMACEUTICI S.P.A.

 

By: /s/ Antonio Germani

Antonio Germani, Chief Executive Officer

 

 

FIDIA ADVANCED BIOPOLYMERS S.R.L.

 

By: /s/ Charles H. Sherwood, Ph.D.

Charles Sherwood, Chairman

 

 

 

 

-3-

 



